DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities: part (1) of the claim recites “gamin machine” but should recite “gaming machine.”  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014), the Supreme Court set forth an analytical “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice, 134 S. Ct. at 2355 (citing Mayo Collaborative Svcs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id.  For example, abstract ideas include, but are not limited to, Id. at 2355—57. If, at the first stage of the Alice analysis, we conclude that the claim is not directed to a patent-ineligible concept, it is considered patent eligible under § 101 and the inquiry ends. RapidLitig. Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1047 (Fed. Cir. 2016).
If the claims are directed to a patent-ineligible concept, the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination’” to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 566 U.S. at 79, 78). In other words, the second step is to “search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 566 U.S. at 72—73). The prohibition against patenting an abstract idea “‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or adding ‘insignificant postsolution activity.’” Bilski v. Kappos, 561 U.S. 593, 610-11 (2010) (internal citation omitted).  The Court in Alice noted that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
In determining whether a process claim recites an abstract idea, we must examine the claim as a whole, keeping in mind that an invention is not ineligible just because it relies upon a law of nature or mathematical algorithm. Digitech Image Tech. LLC v. Electronics for Imaging Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014). As noted by the Supreme Court, “an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.” Diamond v. Diehr, 450 U.S. 175, 187 (1981). The “directed to” inquiry asks not whether “the claims involve a patent-ineligible concept,” but instead whether, “considered in light of the specification,…‘their character as a whole is directed to excluded subject matter.’” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (internal citations omitted). In that regard, we determine whether the claims “focus on a specific means or method that improves the relevant technology” or are “directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.” McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016).
Examiners must perform a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant invention encompasses methods (i.e., processes) and systems (i.e., apparatus) for linking players of wagering events.  However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.  See Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception.  According to the specification, “The present invention relates to methods of presenting and playing games, and gaming machines and gaming systems which are configured to present games” (par. 2).  More particularly, “[006] One embodiment of the invention comprises a method of linking a player to one or more 
15. A system for linking game players comprising:
a server comprising a processor and a memory;
a plurality of gaming machines, each gaming machine communicatively coupled to said server and comprising a housing, a video display, at least one player input device, a card reading device, a processor and a memory;
a database of player accounts stored in said memory, wherein each player account comprises a player ID, information regarding one or more of said player’s friends, and a player rating;

wherein said server is configured to identify said player’s friends who are actively playing one of said plurality of gaming machines, one or more other players who are actively playing one of said gaming machines and who have a rating which is not below said rating of said player, and
one or more multi-player events which have an assigned rating level which is not below said rating of said player;
wherein said gaming machine is configured to display a graphical user interface on the video display thereof of a plurality of game play options comprising: (1) an identification of said one or more friends of said player who are actively playing one of said gaming machines for game play, (2) an identification of said multi-player events and (3) an identification of said one or more other players;
wherein said gaming machine is configured to receive input from said player of a selected one of said friends, one of said multi-player events or said one or more other players;
wherein said gaming machine is configured to display information regarding one or more wagering games presented to one or more opposing players, said one or more opposing players comprising a selected one of said friends, other players of said multi-player event or said one or more other players; and
wherein said gaming machine is configured to display information regarding an outcome of said one or more wagering games to said player.


The claimed abstract idea is similar to abstract ideas identified by the courts, such as: 
a method of exchanging financial obligations (e.g., a wagering game, which is effectively a method of exchanging and resolving financial obligations based on probabilities created during the game) as discussed in Alice Corp. v. CLS Bank, Bilski v. Kappos, In re Smith (Fed. Cir. 2016), and In re Marco Guldenaar (Fed. Cir. 2018);
a fundamental economic practice (e.g., rules for conducting a wagering game) as discussed in Alice Corp. v. CLS Bank, In re Smith, and In re Marco Guldenaar; 
a method of managing a game (e.g., a symbol-based game) similar to that of managing a game of bingo in Planet Bingo, LLC v. VKGS LLC (Fed. Cir. 2014) (non-precedential); and/or 
a method of organizing human activities (e.g., inviting others to play a game, accepting bets from a human player and allowing the human player to play the game according to rules of the game method) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
Alice and Bilski, and especially resembles the comparison to the wagering game of Smith which included a method of exchanging and resolving financial obligations based on probabilities created during the game, because it includes a game that may provide an award to one or more players as a result of the random game outcomes.  In Smith, the court found that wagering activities, similar to the game features claimed here, are fundamental economic practices, which are in turn abstract ideas recognized in several court decisions including Alice and Bilski.  In re Marco Guldenaar reached similar conclusions to those in Smith.  In Planet Bingo, the court found that a method of managing a game of bingo was an abstract idea, which is similar to the game features of the instant claims.  Finally, the instant claims manage the financial transactions between humans that take place during wagering games.  These features are similar to the risk hedging discussed in Bilski and the shadow accounts of Alice.  
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of mental processes and/or certain methods of organizing human activity. Under prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use.  Such findings are explained in more detail below.  Therefore, the claims are directed to the judicially recognized exception of an abstract idea.
Step 2B requires that if the claim encompasses a judicially recognized exception, 
The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: a server comprising a processor and a memory and a plurality of gaming machines, said gaming machines comprising a housing, a video display, at least one player input device, a card reading device, a processor, a memory and machine-readable code stored in said memory and configured to be executed by said processor, and a database of player account information.  
The specification explains that the machine used to implement the claimed features need not take the form of the claimed “casino” style gaming machine, but instead “it is possible for the game of the invention to be presented on a computing device, including at a home or office computer or a player’s mobile electronic device such as a PDA, phone or the like” (par. 41).  The claimed server is similarly described in a generic and functional way, where “a player might log in to a casino server and the controller of the casino server may cause game information to be delivered to the player’s computer via a communication link and then be displayed on a display of the player’s computer” (par. 41).  As such, these features merely amount to an instruction to apply the abstract idea on generic, functional, and conventional computer components well-known in the art of wager gaming.
To the extent that the claims require a machine that is casino style gaming machine, the machine features are purely well-known, routine, and conventional.  For example, US 2001/0031659 states, “Many of the details of operating conventional 
The claimed elements taken as a whole perform the same functions when taken individually.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818.  The examiner can normally be reached on M-F 10:00-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715